Citation Nr: 1121910	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-29 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Significantly, VA outpatient mental health records note a diagnosis of CAD (coronary artery disease) in October 2007.  There has been a significant change in the law with respect to veterans with Vietnam service who subsequently develop coronary artery disease at any time after service discharge.  A veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents. 38 C.F.R. § 3.309(e) (2010).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  The Veteran may wish to file a claim, if he has not done so already, for service connection for heart disease based on his service in Vietnam 


FINDINGS OF FACT

1.  Service connection has been established for PTSD rated as 70 percent disabling.  

2.  The evidence of record establishes that it is at least as likely as not that the Veteran's service-connected PTSD prevents him from maintaining gainful employment.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for entitlement to a total disability rating based on individual unemployability due to a service-connected disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The grant of entitlement to a TDIU constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

II.  TDIU

The Veteran maintains that he is unable to work because of his posttraumatic stress disorder (PTSD), which is currently rated as 70 percent disabling.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides. "  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2010).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As a preliminary matter, the term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

The Veteran's sole service-connected disability is PTSD, and it is rated as 70 percent disabling.  The Veteran therefore meets the schedular criteria for entitlement to a TDIU by virtue of his single service-connected disability rated at 70 percent disabling.  Thus, the Veteran meets the minimum criteria for consideration of TDIU.  See 38 C.F.R. § 4.16(a).

The remaining question, therefore, is whether the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected PTSD.  

Resolving all doubt in the Veteran's favor, the preponderance of the evidence supports a finding of entitlement to TDIU in this case because the evidence establishes that it is at least as likely as not that the Veteran is unable to work due to the service-connected PTSD.  Here, the central inquiry is whether the Veteran's service-connected disability alone is of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In this case, the evidence consists of VA examinations reports in December 2006 and November 2008, as well as competent and credible lay statements from the Veteran, his wife, and his former supervisor.  

The VA examiner in December 2006 noted the Veteran's employment history.  The Veteran retired in October 2003 after 32 years as a medical technologist at the Jackson VAMC.  He reportedly retired because he was making frequent mistakes due to his concentration problems and also felt that he could not adapt to the ongoing changes and new technology required to stay current in his field.  Additionally, the Veteran noted that his irritability, anxiety, and concentration problems resulted in conflicts with co-workers and supervisors.  

He reportedly missed several days per year from work due to his PTSD.  

After he retired from his job of 32 years, he tried to obtain employment elsewhere, in the same field, but reported that he quit several jobs after a short time because he could not get along with his co-workers, could not focus, and could not learn new computer systems and equipment.  

The examiner noted that although there were no observable impairments in thought processes or communication skills, the Veteran's PTSD symptoms of irritability, anxiety, and concentration difficulty caused him to make errors which were not acceptable in his field of medical technology because of the risk of harm to patients.  Despite compliance with his medications, the Veteran showed minimal improvement in his symptoms and had deterioration in his occupational function.  The examiner concluded that the Veteran's condition was not likely to improve significantly.  

December 2006 statements provided by the Veteran, his wife, and his former supervisor, noted that the Veteran essentially retired because his PTSD symptoms had become so severe that he could no longer control his behavior at work, or at home.  These statements noted that during the Veteran's last few years of work, he became very easily agitated and irritable, had verbal altercations with coworkers and these interactions carried over to the home where he was easily annoyed by family, friends, and neighbors.  The Veteran's former supervisor reported that she witnessed the Veteran act rudely to co-workers and engage in unprofessional confrontations during his final years of employment.  Additionally, the former supervisor also noted that the Veteran had great difficulty adapting to change and became very difficult to supervise.  

At a VA examination in November 2008, the examiner noted that the Veteran's service-connected PTSD was severe and also noted that the Veteran had been retired from his previous employment of technologist for the previous five years.  The examiner noted that the Veteran did not lose any time from work because he was retired, but that he was losing one to two days a month when he was working because of the mental condition.  The examiner did not provide an opinion as to whether the Veteran was unemployable as a result of the PTSD.  

Other medical evidence of record consists of VA outpatient mental health records showing continued ongoing outpatient mental health treatment for PTSD.  

In sum, the evidence in this case shows that the Veteran is, as likely as not, no longer able to work in his field.  He was essentially forced to retire from employment with the same job for 32 years because his PTSD had deteriorated to the point at which he was no longer able to get along with co-workers and supervisors, and he was unable to concentrate enough to learn new job skills required to maintain employment.  The Veteran attempted to obtain employment elsewhere, but he was unable to work with other people.  The examination report of December 2006 contains a medical opinion supporting this notion, and there is no other medical opinion to contradict the findings of the December 2006 examiner.  The opinion is supported by competent and credible statements provided by the Veteran, his wife, and his former employer who provided a consistent picture of the Veteran's overall level of occupational impairment.  

Where, as here, there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.  Thus, resolving all reasonable doubt in favor of the Veteran, the Veteran is entitled to a total disability rating based on individual unemployability and this claim is granted.

In reaching these conclusions, the Board has applied the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


